              Case 6:20-cv-00489-ADA Document 68 Filed 04/13/21 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


    WSOU INVESTMENTS LLC D/B/A                         §
    BRAZOS LICENSING AND                               §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                       §   C.A. NO. 6:20-cv-00488-ADA
                                                       §   C.A. NO. 6:20-cv-00489-ADA
                          Plaintiff,                   §   C.A. NO. 6:20-cv-00490-ADA
                                                       §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                 §   C.A. NO. 6:20-cv-00492-ADA
                                                       §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                    §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                §   C.A. NO. 6:20-cv-00495-ADA
                                                       §   C.A. NO. 6:20-cv-00496-ADA
                          Defendants.                  §   C.A. NO. 6:20-cv-00497-ADA
                                                       §




         SECOND STATUS REPORT REGARDING PENDING VENUE MOTIONS
         Pursuant to the Court’s March 23, 2021 Standing Order Regarding Motion for Inter-

District Transfer (“Standing Order”), Defendants ZTE Corporation (“ZTE Corp.”), ZTE (USA)

Inc. (“ZTA”), and ZTE (TX), Inc. (“ZTX”) (collectively “ZTE”) provide the following second

status report regarding the pending venue-related motions with respect to the eleven separate

pending suits filed by Plaintiff WSOU Investments LLC D/B/A Brazos Licensing and

Development (“WSOU”):1

         1.       ZTE Defendants properly filed its First Status Report on April 2, 2021, (“Status

Update”) pursuant to the Court’s March 23, 2021 Standing Order. See Dkt. 66. Then, without




1
 There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through
-00497, and specific citations reference to the docket for WDTX Case No. -00487.



                                                   1
            Case 6:20-cv-00489-ADA Document 68 Filed 04/13/21 Page 2 of 4




leave from the Court, WSOU improperly filed a Response to Defendants’ Status Report

regarding the Pending Venue Motions and April 6, 2021 (“Response”).2 See Dkt. 68.

       2.       In WSOU’s improperly filed “Response” to Defendants’ Status Update, WSOU

alleges that “all third-party venue discovery is complete, other than one third party, which should

be completed before the depositions of Defendants.” See Dkt. 68, #4. This WSOU statement is

incorrect, and Defendants now provide a correct update on third-party venue discovery. The

third-party venue discovery is on-going because WSOU seeks discovery of third-parties due

April 26, 2021—weeks after the April 14 and April 15 depositions of ZTE representatives. Thus,

WSOU’s sought third-party discovery remains on-going and will likely continue well after the

ZTE depositions.

       In conclusion, it is again noted that the Markman hearing for these cases is scheduled for

May 20-21, 2021, which is several weeks before the conclusion of the venue discovery in the

cases on June 4, 2021 (and the remaining briefing for the Second Motion to Dismiss). Thus, as

outlined in the pending Motion to Stay (which is ripe for resolution), Dkt. No. 49, and in

accordance with the Standing Order and Federal Circuit mandate/precedent,3 Defendants again

respectfully request that all issues unrelated to venue be stayed, pending the outcome of the

Second Motion to Dismiss.




2
 Note, the Court’s March 23, 2021 Standing Order only permits updates from the party filing the
venue motions (i.e. Defendants). As such, Defendants properly filed a Status Update; whereas,
WSOU did not have permission nor did the Court request WSOU’s “Response” briefing.
3
  See In re TracFone Wireless, Inc., 2021-118, 2021 WL 865353 (Fed. Cir. Mar. 8, 2021)
(district courts must give venue motions “top priority before resolving the substantive issues in
the case”); see also In re Apple, 979 F.3d 1332, 1337 (Fed. Cir. 2020) (resolution of venue issues
should “unquestionably take top priority” in a case); and In re SK Hynix Inc., No. 2021-113,
2021 WL 321071, at *1 (Fed. Cir. Feb. 1, 2021) (prioritization of venue considerations).

                                                 2
        Case 6:20-cv-00489-ADA Document 68 Filed 04/13/21 Page 3 of 4




DATED: April 13, 2021                     Respectfully submitted,

                                          /s/ Lionel M. Lavenue
                                          Lionel M. Lavenue
                                          Virginia Bar No. 49,005
                                          lionel.lavenue@finnegan.com
                                          FINNEGAN, HENDERSON, FARABOW,
                                          GARRETT & DUNNER, LLP
                                          1875 Explorer Street, Suite 800




                                      3
         Case 6:20-cv-00489-ADA Document 68 Filed 04/13/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on April 13, 2021.

                                                            /s/ Lionel M. Lavenue

                                                            Lionel M. Lavenue




                                                4
